
	

114 HR 4732 IH: Advancing Medical Resident Training in Community Hospitals Act of 2016
U.S. House of Representatives
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4732
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2016
			Mr. Ribble (for himself, Mr. Kind, Mr. Duffy, Mr. Grothman, Ms. Moore, Mr. Pocan, Mr. Sensenbrenner, Mr. Ross, and Mr. Amodei) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to establish rules for payment for graduate medical
			 education (GME) costs for hospitals that establish a new medical residency
			 training program after hosting resident rotators for short durations.
	
	
 1.Short titleThis Act may be cited as the Advancing Medical Resident Training in Community Hospitals Act of 2016. 2.Medicare GME treatment of hospitals establishing new medical residency training programs after hosting medical resident rotators for short durations (a)Redetermination of approved FTE resident amountSection 1886(h)(2)(F) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(F)) is amended—
 (1)by inserting (i) before In the case of; and (2)by adding at the end the following:
					
 (ii)In applying this subparagraph to a hospital that has not entered into a GME affiliation agreement (as defined by the Secretary for purposes of paragraph (4)(H)(ii)), the Secretary shall not provide for the establishment of an FTE resident amount until such time as the Secretary determines that the hospital has a medical residency training program that trains more than 1.0 full-time-equivalent resident in a cost reporting period.
 (iii)In the case of a hospital with an approved FTE resident amount— (I)based on the training of less than 1.0 full-time-equivalent resident before October 1, 1997, or
 (II)based on the training of no more than 3.0 full-time-equivalent residents in a new medical residency training program in any cost reporting period beginning on or after October 1, 1997, and before the date of the enactment of this clause,
							the Secretary shall provide the hospital an opportunity to have a new FTE resident amount
			 established when the hospital begins training at least 1.0 full-time
			 equivalent resident (in the case of a hospital described in subclause (I))
			 or more than 3.0 full-time-equivalent residents (in the case of a hospital
			 described in subclause (II)) for cost reporting periods beginning on or
			 after the date of the enactment of this clause and in accordance with the
			 methodology under the rules in effect as of October 1, 2015..
 (b)Redetermination of FTE resident limitationSection 1886(h)(4)(H)(i) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(H)(i)) is amended— (1)by inserting (I) before The Secretary; and
 (2)by adding at the end the following:  (II)Under this clause the Secretary shall not determine an adjustment in the limitation applicable to a hospital under subparagraph (F) until the hospital trains more than 1.0 full-time equivalent resident in a new medical residency training program in a cost reporting period.
 (III)In the case of a hospital that has a limitation under subparagraph (F) of less than 1.0 full-time-equivalent resident as of the date of the enactment of this subclause based on training before October 1, 1997, under this clause the Secretary shall provide the hospital an opportunity to have a new adjustment in such limitation determined when such hospital begins training at least 1.0 full-time equivalent resident in accordance with the methodology applicable to hospitals under the rules in effect as of October 1, 2015, and applied for cost reporting periods beginning on or after the date of the enactment of this subclause.
 (IV)In the case of a hospital for which an adjustment in the limitation applicable to a hospital under subparagraph (F) is based on the training of no more than 3.0 full-time-equivalent residents in a new medical residency training program in a cost reporting period beginning on or after October 1, 1997, and before the date of the enactment of this subclause, the Secretary shall provide the hospital an opportunity to have a new adjustment in such limitation determined when the hospital begins training more than 3.0 full-time-equivalent residents in accordance with the methodology applicable to hospitals under the rules in effect as of October 1, 2015, and applied for cost reporting periods beginning on or after the date of the enactment of this subclause..
 (c)Effective dateThe amendments made by this section shall apply to payment under section 1886 of the Social Security Act (42 U.S.C. 1395ww) for cost reporting periods beginning on or after the date of the enactment of this Act.
			
